Citation Nr: 0829908	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  97-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 
16, 1996, for the award of a 30 percent rating for bleeding 
ulcer, hiatal hernia and gastrointestinal reflux disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 1997 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.  At the hearing, the veteran 
submitted additional evidence that was not reviewed by the 
RO.  However, he waived RO consideration of the additional 
evidence, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the 
additional evidence is being considered.

The Board notes that in a written statement received by the 
RO in November 2004, the veteran withdrew from appellate 
status the issue of entitlement to an increased (greater than 
30 percent) rating for bleeding ulcer, hiatal hernia and 
gastrointestinal reflux disorder.  38 C.F.R. § 20.204.

The Board also notes that a statement of the case issued in 
September 2007 addressed the issues of entitlement to a 
separate compensable rating for Barrett's esophagus (which is 
currently included in the 30 percent rating for bleeding 
ulcer, hiatal hernia and gastrointestinal reflux disorder) 
and entitlement to service connection for dysthymia and 
anxiety.  However, in a substantive appeal (VA Form 9) 
received in November 2007, the veteran specifically limited 
his appeal to the issue of entitlement to an effective date 
earlier than December 16, 1996, for the award of a 30 percent 
rating for bleeding ulcer, hiatal hernia and gastrointestinal 
reflux disorder.  

By a July 2008 statement, the veteran raised the issue of 
entitlement to service connection for psychiatric disability 
other than PTSD on a secondary basis.  Since this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.

The issue of entitlement to an effective date earlier than 
December 16, 1996, for the award of a 30 percent rating for 
bleeding ulcer, hiatal hernia and gastrointestinal reflux 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDING OF FACT

On the record at the July 2008 hearing before the undersigned 
and in a July 2008 written statement, the veteran indicated 
that he wished to withdraw his appeal of the issue of whether 
new and material evidence has been received to reopen a claim 
of service connection for PTSD; there are no questions of law 
or fact remaining before the Board in this matter.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of whether new and material evidence has been received 
to reopen a claim of service connection for PTSD; the Board 
has no jurisdiction in this matter.  38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.
On the record at the hearing before the undersigned in July 
2008, the veteran withdrew his appeal in the matter of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for PTSD.  After the 
hearing, he also submitted a written statement to this 
effect.  Hence, there are no allegations of error of fact or 
law for appellate consideration on that issue.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter, and it must be dismissed without prejudice.


ORDER

The appeal in the matter of whether new and material evidence 
has been received to reopen a claim of service connection for 
PTSD is dismissed.


REMAND

Regarding the issue of entitlement to an effective date 
earlier than December 16, 1996, for the award of a 30 percent 
rating for bleeding ulcer, hiatal hernia and gastrointestinal 
reflux disorder, during the July 2008 hearing, the veteran 
and his representative alleged that there was clear and 
unmistakable error (CUE) in a December 1971 rating decision 
because it denied service connection for ulcer disease even 
though service treatment records (STRs) showed evidence of 
ulcer disease.  The RO has not adjudicated the veteran's 
allegation of CUE in the December 1971 rating decision.  As 
an allegation of CUE is inextricably intertwined with the 
earlier effective date issue on appeal, both issues must be 
adequately addressed prior to final adjudication of the 
veteran's claim for an earlier effective date for the award 
of a 30 percent rating for bleeding ulcer, hiatal hernia and 
gastrointestinal reflux disorder.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

(Regarding the veteran's allegation of CUE, the Federal 
Circuit has stated that 38 C.F.R. § 3.303(b) establishes a 
presumption of service connection (rebuttable only by 
"clearly attributable intercurrent causes") for a chronic 
disease which manifests during service and then again "at 
any later date, however remote."  See Groves v. Peake, No. 
2007-7241 (Fed. Cir. May 1, 2008).  Therefore, any 
requirement of medical evidence demonstrating a nexus 
directly contradicts this interpretation of § 3.303(b) under 
which the veteran was entitled to a presumption of service 
connection given that his ulcer disability diagnosed in 
service was chronic.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the veteran's 
claim of CUE in the December 1971 rating 
decision and notify the veteran of the 
decision and of his appellate rights.  If 
the CUE claim is denied and the veteran 
files a timely notice of disagreement, the 
RO should issue an appropriate statement 
of the case and notify the veteran that 
the matter will be before the Board only 
if a timely substantive appeal is 
submitted.

2.  The RO should then readjudicate the 
claim seeking an earlier effective date 
claim for a 30 percent rating for bleeding 
ulcer, hiatal hernia and gastrointestinal 
reflux disorder (considering its 
determination on the CUE claim).  If the 
claim remains denied, the RO should issue 
an appropriate supplemental SOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


